    Case 19-02590         Doc 20     Filed 05/15/19 Entered 05/15/19 23:26:57                 Desc Imaged
                                     Certificate of Notice Page 1 of 2
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                  Case No.: 19−02590
                                                      Chapter: 13
                                                Judge: Pamela S. Hollis

In Re:
   Konstantinos D Livas
   aka Gus D Livas
   3559 Stackinghay Drive
   Naperville, IL 60564
Social Security / Individual Taxpayer ID No.:
   xxx−xx−9817
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL


You are hereby notified that an Order Dismissing the above case was entered on May 10, 2019




                                                           FOR THE COURT


Dated: May 13, 2019                                        Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
          Case 19-02590            Doc 20       Filed 05/15/19 Entered 05/15/19 23:26:57                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-02590-PSH
Konstantinos D Livas                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: ccabrales                    Page 1 of 1                          Date Rcvd: May 13, 2019
                                      Form ID: ntcdsm                    Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 15, 2019.
db             +Konstantinos D Livas,   3559 Stackinghay Drive,   Naperville, IL 60564-8335
27492344       +BMO Harris Bank,   P.O Box 94033,   Palatine, IL 60094-4033
27587273       +Chase Bank USA, N.A.,   c/o Robertson, Anschutz & Schneid, P.L.,
                 6409 Congress Avenue, Suite 100,   Boca Raton, FL 33487-2853
27492350       +The Alliant Credit Union,   11545 W. Touhy Ave,   Chicago, IL 60666-5000

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27492345        EDI: CAPITALONE.COM May 14 2019 05:33:00      Capital One,   15000 Capital One Dr,
                 Richmond, VA 23238
27729779       +EDI: CRFRSTNA.COM May 14 2019 05:33:00      CREDIT FIRST NA,    PO BOX 818011,
                 CLEVELAND, OH 44181-8011
27492346       +EDI: CAPITALONE.COM May 14 2019 05:33:00      Capital One,   Attn: Bankruptcy,     Po Box 30253,
                 Salt Lake City, UT 84130-0253
27575751       +EDI: AIS.COM May 14 2019 05:33:00      Capital One Bank (USA), N.A.,    4515 N Santa Fe Ave,
                 Oklahoma City, OK 73118-7901
27492347       +EDI: CHASE.COM May 14 2019 05:33:00      Chase Card,   Attn: Correspondence Dept,     Po Box 15298,
                 Wilmington, DE 19850-5298
27492349       +EDI: CRFRSTNA.COM May 14 2019 05:33:00      Credit First National Assoc,
                 Attn: BK Credit Operations,   Po Box 81315,    Cleveland, OH 44181-0315
27621059        EDI: ECMC.COM May 14 2019 05:33:00      Educational Credit Management Corporation,
                 PO BOX 16408,   St. Paul, MN 55116-0408
27710202        EDI: PRA.COM May 14 2019 05:33:00      Portfolio Recovery Associates, LLC,
                 C/Ocapital One Bank (usa), N.a.,   POB 41067,    Norfolk VA 23541
27492351       +EDI: ECMC.COM May 14 2019 05:33:00      U.S. Dept of Education,    EcMc/Bankruptcy,
                 Po Box 16408,   Saint Paul, MN 55116-0408
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27492348*        +Chase Card,   Attn: Correspondence Dept,   Po Box 15298,                      Wilmington, DE 19850-5298
                                                                                                                 TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 13, 2019 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 1 Konstantinos D Livas cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Glenn B Stearns   stearns_g@lisle13.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 3
